Title: To George Washington from Major General Stirling, 30 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.]Novr 30th 1778 one oClo’ p.m.
  
There is nothing new Since I wrote your Excellency Yesterday Evening; every intelligence I have had Confirm the Sailing of the fleet and of the Commissioners tho’ not in Company; and that preparations for further imbarkations makeing; the Ships which have taken the Iron Ordinance on board are Still in the harbour; with the Ardent, and the Ships of War refitting & Scarce any others (I mean men of War or frigates) for of transports & Merchant there a great Number lately brought out from the places they were laid up in while not in Use.
I have Nothing Else to present your Excellency with, but the enclosed New York paper of the 28th and the best & most Sincere wishes of your Excellencys Most Humble Servant
  
    Stirling,
  
  
the letter to Mr Commissary Beaty is delivered to him.
I congratulate your Excellency on the very great probability of Another Sea Engagement between the fleets of France & England terminating much in favour of the former. I suppose President Laurens has informed you of it.
  
